Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With respect the amendment filed on 6/29/2020, the claims 30-40 are pending as result of the cancelation of the claims 1-29 and new claims 30-40.
Response to Arguments
Applicant’s arguments with respect to claims 21-29 have been considered but are persuasive.  Therefore, the previous office action are withdrawn.
In favor compact prosecution, Examiner called the Attorney, Mr. Bryan Fibel on Feb 15, 2021 to resolve the obvious double patenting, however, the Attorney did not agree with Examiner, therefore, the double patenting was issued.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 30-40 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of Patent No.  10,904,328.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No.  10,904328 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).

Patent No. 10,904,328 B2 claim 1
computer-implemented method comprising: providing a server computing device configured to run a Remoting Engine hosting a remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session; 
providing a client computing device configured to run a Remoting Engine client, which utilizes a client web browser to request and render content at a given URI; 

establishing a remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session between the client computing device and the server computing device wherein the established remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session is displayed to a user within 
receiving, by the server computing device, any navigational action, by the client web browser browsing the established remote graphical computer desktop, remote graphical application window, or remote graphical windowing user session, on any link; 
in response to the navigational action, sending, by the server computing device, using its standard http request functionality, an http get query for information to a lookup server wherein the query includes a URI of the link; 
extracting, on the lookup server, values from the URI in the query, corresponding to domain and any other URI components; 






receiving, from the lookup server, a response with a payload of data representing requested information, indicating that the link is a pop-out link; 
sending, by the server computing device, a directive to the client web browser to reload the client web browser's top level container with content provided at the pop-out link's destination URI. 

Receiving any navigation action by a user on any link, by a client web browser (web browser is remoting engine hosting a remote graphical application window)

In response to any navigation action by a user on any link, sent, by the client web browser using its standard http request functionality, an http get query for information to a lookup server wherein the query includes a URI of the link
















In response to any navigation action by a user on any link, sent, by the client web browser using its standard http request functionality, an http get query for information to a lookup server wherein the query includes a URI of the link
In response to any navigation action by a user on any link, extracting, on the lookup server, values from the URI in the query, corresponding to domain and nay other URI component that comprise the URI
In response to any navigational action by a user on any link, looking up information in a lookup server register using a series of successive, search-scope reducing lookups using the extracted domain and the any extracted URI components; 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             February 28, 2021